1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH HILL,                                No. 2:19-cv-00512-MCE-DB
12                     Plaintiff,
13           v.                                    RELATED CASE ORDER
14    SCOTT KERNAN, et al.,
15                     Defendants.
16
      KENNETH HILL,                                No. 2:19-cv-00448-AC
17
                       Plaintiff,
18
             v.
19
      S. KERNAN, et al.,
20
                       Defendants.
21

22

23         The Court received the Notice of Related Case filed on June 3, 2019.
24   Examination of the above-entitled civil actions reveals that these actions are related
25   within the meaning of Local Rule 123(a) (E.D. Cal. 1997).
26   ///
27   ///
28   ///
                                                   1
1    The actions involve the same defendant and are based on the same or similar claims,
2    the same property transaction or event, similar questions of fact and the same questions
3    of law and would therefore entail a substantial duplication of labor if heard by different
4    judges. Accordingly, the assignment of the matters to the same judge is likely to effect a
5    substantial savings of judicial effort and is also likely to be convenient for the parties.
6           The parties should be aware that relating the cases under Local Rule 123 merely
7    has the result that both actions are assigned to the same judge; no consolidation of the
8    action is effected. Under the regular practice of this court, related cases are generally
9    assigned to the district judge and magistrate judge to whom the first filed action was
10   assigned.
11          IT IS THEREFORE ORDERED that the action denominated 2:19-cv-00448-AC is
12   reassigned to District Judge Morrison C. England, Jr. and Magistrate Debra Barnes for
13   all further proceedings, and any dates currently set in this reassigned case only are
14   hereby VACATED. The Clerk of the Court is to issue an Initial Pretrial Scheduling Order.
15   The caption on documents filed in the reassigned case shall be shown as 2:19-cv-
16   00448-MCE-DB.
17          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate
18   adjustment in the assignment of civil cases to compensate for this reassignment.
19          IT IS SO ORDERED.
20

21   DATED: June 10, 2019
22

23
                                              _______________________________________
24                                            MORRISON C. ENGLAND, JR.
                                              UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                     2
